149 Ga. App. 21 (1979)
253 S.E.2d 421
MORRIS
v.
THE STATE.
56805.
Court of Appeals of Georgia.
Submitted October 30, 1978.
Decided February 9, 1979.
Jack H. Affleck, Jr., for appellant.
Harry N. Gordon, District Attorney, B. Thomas Cook, Jr., Assistant District Attorney, for appellee.
SHULMAN, Judge.
Appellant brings this appeal following his conviction for aggravated assault. We affirm.
In his sole enumeration of error, appellant asserts that the trial court committed reversible error in refusing appellant's request to charge on simple assault. We disagree.
The evidence shows that the victim was sitting on the front porch of a residence; that appellant pointed a pistol at her; that appellant shot at the victim after she had run *22 into the house and closed the door behind her. Appellant denied pointing or firing a pistol at the victim at the time in question.
The pistol in this case, if used in the manner as testified to by the victim and others, was per se a deadly weapon. Watts v. State, 142 Ga. App. 857 (4) (237 SE2d 231). Under the evidence as presented, the offense was either aggravated assault or no offense at all, and the trial court properly refused to charge on simple assault. Harper v. State, 127 Ga. App. 359 (3) (193 SE2d 259).
Judgment affirmed. Quillian, P. J., and Birdsong, J., concur.